Citation Nr: 1231390	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  05-32 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for body aches, joint and back pain, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1989 and from December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board remanded these issues to the Originating Agency in January 2009 and May 2011.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran has arthritis of the joints and back, a known diagnosed disability first shown years after service and not credibly or competently linked to service.

2.  The Veteran's symptoms of fatigue are shown to be attributable to obstructive sleep apnea, a known diagnosed disability that is not credibly or competently linked to service.


CONCLUSIONS OF LAW

1.  A disability manifested by body aches, joint and back pain was not incurred in service, and arthritis of the back and joints may not be presumed to be incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).

2.  A disability manifested by fatigue was not incurred in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.117 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Although full VCAA notice was not provided until after the initial adjudication of this claim, the Board finds there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board previously reviewed the file and determined that the current VA examination was not adequate; the Board accordingly remanded for an addendum opinion by the same examiner, which was rendered in July 2011.  The Board has carefully reviewed the addendum examination report and finds the RO substantially complied with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   The Veteran's service treatment records were obtained, as well as records from those post-service medical providers identified as having potentially relevant records.  The Veteran was advised of his entitlement to a hearing before the Board but did not request such a hearing.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for arthritis may be granted on a presumptive basis if that disease becomes manifest to a compensable degree within one year of discharge from service, even if the disease is not shown in service.  38 C.F.R. §§ 3.307, 3.309(a).
 
Generally, in order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence and Analysis

The Veteran asserts his claimed symptoms (body aches, joint and back pain and fatigue) are due to an undiagnosed illness contracted in Southwest Asia.  The Veteran served in Southwest Asia from January 15, 1991 to March 12, 1991 (one month and 28 days); accordingly, 38 C.F.R. § 3.117 applies.

Service treatment records (STRs) show no indication of complaints relating to the musculoskeletal system or to fatigue.  In a self-reported Report of Medical History in March 1991, coincident with his redeployment from Southwest Asia, the Veteran denied history of swollen or painful joints or history of recurrent back pain; the concurrent Report of Medical History shows clinical evaluation of the upper extremities, lower extremities and spine/other musculoskeletal as normal.

Following discharge from active service the Veteran had an Army Reserve physical examination in October 1992.  The Reports of Medical History Medical Examination on that occasion were consistent with the reports in March 1991 cited above.

The file contains a December 2003 letter from the Veteran's mother asserting in relevant part that since the Veteran returned from Southwest Asia he was observed to be frequently sleepy or tired.  The Veteran had generally deteriorated in terms of personality and physical capacity since his return from active service.

In June 2004 the Veteran submitted a Statement in Support of Claim asserting in relevant part that since his return from Southwest Asia he became tired more easily than previously, and tended to sleep a lot.  Any physical effort made his back hurt, and he had also been medically treated for body aches.  

The Veteran presented to Trinity Health Center in February 2005 complaining of multiple chronic medical problems including generalized malaise, tiredness, joint aches and pains; the Veteran felt he had more of this than someone of his age should have and suggested his problems may be due to his time in Southwest Asia.  The clinical impression in relevant part was chronic fatigue.

A March 2005 follow-up noted from Trinity Hospital records the Veteran complained of aches all over the joints and also of feeling tired a lot, related to being on his feet all day.  The Veteran described back pain and hurting all over, but clinical examination showed no abnormality of the joints.  The clinician stated the Veteran would be referred for computed tomography (CT) scan of the head.  The clinician stated the Veteran could have chronic fatigue syndrome.

The Veteran had a CT scan of the head in March 2005 at Trinity Hospital to follow up his symptoms of fatigue and frontal headaches; the scan showed a cyst in the frontal sinus but was otherwise unremarkable.  Also, the Veteran's laboratory results were observed to be normal; the clinician stated the Veteran had scored 5/15 on a geriatric depression scale and that his chronic fatigue, pains and anxiety were probably secondary to the underlying depression.

The Veteran had a VA compensation and pension (C&P) examination in September 2005 in which he asserted symptoms of body aches, back and joint pain and fatigue, as well as headaches, memory loss and gastrointestinal disturbance.  The Veteran particularly endorsed bilateral ankle and bilateral knee pain, low back pain beginning at age 18 and excessive tiredness and sleepiness.  The examiner noted that using the Epworth sleepiness scale the Veteran's reported symptoms showed excessive daytime sleepiness.  Clinical examination showed no abnormality of the spine or joints; however, X-ray of the spine showed mild degenerative disc disease (DDD) and mild facet joint osteoarthritis within the lower lumbosacral spine.  The clinical impression in relevant part was body aches and joint pain not found on current examination, chronic low back strain and excessive daytime sleepiness pending polysomnography results.  The examiner noted that the current examination results were not associated with fibromyalgia or with chronic fatigue syndrome but possibly related to obstructive sleep apnea.  The examiner also noted that no "undiagnosed illness" was found on examination.

Thereafter, the Veteran underwent a VA polysomnography study in September 2005 that showed moderate obstructive sleep apnea (OSA) with evidence of significant oxygen desaturation and sleep fragmentation.    

The Veteran had a VA C&P examination in May 2009 in which he complained of having been fatigued for the past 10 years; he had been on a continuous positive air pressure (CPAP) machine for the past four years for OSA, but this had not resolved his fatigue.  He also reported aching in specific muscles but no generalized muscle aching or weakness, and he denied migratory joint pains.  In regard to the joints, the Veteran dated onset of musculoskeletal pains to a few years after he returned from Southwest Asia.  The Veteran stated the pains were primarily in the shoulders, knees, ankles and low back, and seemed to be centered more in the joints than the muscles.  Musculoskeletal examination showed tenderness in the mid-upper trapezius muscle, the distal triceps area and medial to the scapula (left worse than right).  There was also tenderness to the left knee and lower lumbar area, but there was no tenderness in the trigger points for fibromyalgia.  Both knees were tender, and the right knee was unstable.  The ankles showed tenderness of the bilateral Achilles tendon as well as bilateral heel pain.  X-rays showed mild degenerative changes of both ankles and both knees; X-ray of the lumbosacral spine showed mild DDD and mild facet joint arthritis.  The examiner stated the examination was not consistent with chronic fatigue syndrome or fibromyalgia; instead, the examiner's impression in relevant part was mild degenerative joint disease (DJD) of the ankle joints; mild degenerative changes of the patellofemoral joints; subscapular bursitis; sleep apnea; mild DDD at L4-5 and L65-S1; and, mild facet joint osteoarthritis at the L5-S1 level.  The examiner stated an opinion that the history of joint pains, body aches, back pains and fatigue do not represent signs or symptoms of an undiagnosed or chronic multisymptom illness, but rather are attributable to known clinical illnesses and are less likely than not caused by service.

On remand from the Board, the file was returned to the physician who had performed the VA examination in May 2009 cited to above for the purpose of obtaining an addendum regarding the claimed disorders; specifically, the examiner was asked to identify each relevant clinically-established illness and to state whether such illness was related to service.

The requested addendum opinion was issued in July 2011.  The examiner stated the Veteran did not meet the criteria for diagnosis of chronic fatigue syndrome or fibromyalgia, and provided the reasons in detail.  The examiner stated the Veteran's fatigue was related to sleep apnea, a disease with a clear and specific etiology and diagnosis that is not likely caused by or a result of service in Southwest Asia.  The examiner also stated the Veteran's back and joint pains are related to arthritis, a disease with clear and specific etiology, and that the relationship of his body aches, joint and back pain is not likely caused by or a result of his service in Southwest Asia.

On review of the evidence above, the Board finds the Veteran's claimed body aches, joint and back pain and fatigue are not related to service.  Competent medical opinion in the form of the VA examination cited above states the Veteran does not have an undiagnosed or medically unexplained multisymptom illness, and that the claimed symptoms are related to diagnosed illnesses that are not etiologically related to service; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board has considered whether service connection may be awarded on a presumptive basis for the diagnosed DJD of the ankles, knees and lumbosacral spine as chronic disorders  under 38 C.F.R. § 3.309(a).  However, the Veteran was discharged from active service in March 1991, and his Army Reserve physical examination in October 1992, more than one year later, showed no indication of any arthritis.  The Board accordingly finds that arthritis was not present to a compensable degree within the first year after discharge, so the presumption does not apply.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Veteran and his mother are both competent to describe symptoms during and after service.  However, neither the Veteran nor his mother described joint or back pains during service or during the presumptive period after discharge from service. 

In regard to the fatigue symptoms reported by the Veteran and his mother, medical opinion has related those symptoms to the nonservice-connected OSA disorder.  To the degree that the Veteran asserts such symptoms are due to undiagnosed illness, he is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As the competent and uncontroverted medical opinion of record shows the Veteran does not have an undiagnosed or medically unexplained multisymptom illness, and that his claimed symptoms are attributable to clinically established nonservice-connected causes, the criteria for service connection are not met and the claims must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a disability manifested by body aches, joint and back pain is denied. 

Service connection for a disability manifested by fatigue is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


